 1   LAW OFFICE OF TODD D. LERAS
     Todd D. Leras, CA SBN 145666
 2
     455 Capitol Mall, Suite 802
 3   Sacramento, California 95814
     (916) 504-3933
 4   toddleras@gmail.com
     Attorney for Defendant
 5
     ELO WADLEY
 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                        Case No.: 2:17-CR-023 TLN
12
                   Plaintiff,
13
     vs.                                              STIPULATION AND ORDER
14                                                    CONTINUING STATUS CONFERENCE
     DEBORAH LYNN POLLARD, CONWAY                     AND EXCLUDING TIME UNDER THE
15                                                    SPEEDY TRIAL ACT
     PHILLIPS, JR., and ELO WILLIE WADLEY,
16
                   Defendants.                        Date:       September 12, 2019
17                                                    Time:       9:30 a.m.
                                                      Court:      Hon. Troy L. Nunley
18

19

20

21

22
            This matter involves a charged conspiracy to distribute cocaine base. The Drug
23
     Enforcement Administration’s investigation included the use of confidential sources, controlled
24
     purchases, and a court-authorized wiretap of a pager and two cellular telephones. The
25

26   government has provided voluminous discovery to defense counsel. The government has also

27   provided defendants with proposed resolution offers. Defense counsel require additional time to
     ORDER CONTINUING STATUS
28   CONFERENCE
 1   meet with the government to provide defense investigation information, research and review the
 2
     potential sentencing impact of the First Step Act with their respective clients, and to continue
 3
     investigation of mitigation information.
 4
            The parties to this action, Plaintiff United States of America by and through Assistant
 5

 6   United States Attorney Jason Hitt, Attorney Toni White on behalf of Defendant Deborah Lynn

 7   Pollard, Attorney Steven Plesser on behalf of Defendant Conway Phillips, Jr., and Attorney Todd
 8
     Leras on behalf of Defendant Elo Willie Wadley, stipulate as follows:
 9
            1.   By this stipulation, Defendants now move to vacate the status conference presently
10
                 set for July 11, 2019. The parties request to continue the status conference to
11

12               September 12, 2019, at 9:30 a.m., and to exclude time between July 11, 2017 and

13               September 12, 2019 under Local Code T-4. The United States does not oppose this
14
                 request.
15
            2. Due to the volume of discovery in the case, pending resolution proposals, ongoing
16
                 investigation of sentencing mitigation factors, and research of the potential impact of
17

18               the First Step Act on sentencing, all defense counsel are requesting additional

19               preparation time. This research and investigation is necessary to ensure that potential
20
                 defenses and sentencing mitigation are explored with each defendant in the case.
21
            3. All defense counsel represent and believe that failure to grant additional time as
22
                 requested would deny each of them the reasonable time necessary for effective
23

24               preparation, considering the exercise of due diligence.

25          4. Based on the above-stated facts, the parties jointly request that the Court find that the
26
                 ends of justice served by continuing the case as requested outweigh the best interest
27
     ORDER CONTINUING STATUS
28   CONFERENCE
 1              of the public and the Defendants in a trial within the time prescribed by the Speedy
 2
                Trial Act.
 3
            5. For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et
 4
                seq., within which trial must commence, the time period of July 11, 2019 to
 5

 6              September 12, 2019, inclusive, is deemed excludable pursuant to 18 U.S.C. §

 7              3161(h)(7)(A), and (B) (iv) [Local Code T-4] because it results from a continuance
 8
                granted by the Court at Defendants’ request on the basis that the ends of justice
 9
                served by taking such action outweigh the best interest of the public and the
10
                Defendants in a speedy trial.
11

12          6. Nothing in this stipulation and order shall preclude a finding that other provisions of

13              the Speedy Trial Act dictate that additional time periods are excludable from the
14
                period within which a trial must commence.
15
            Assistant U.S. Attorney Jason Hitt and all defense counsel have reviewed this proposed
16
     order and authorized Todd Leras via email to sign it on their behalf.
17

18   DATED: July 9, 2019
                                                          By      /s/ Todd D. Leras for
19                                                                JASON HITT
                                                                  Assistant United States Attorney
20

21   DATED: July 9, 2019
                                                          By      /s/ Todd D. Leras for
22                                                                TONI L. WHITE
                                                                  Attorney for Defendant
23
                                                                  DEBORAH POLLARD
24
     DATED: July 9, 2019
25                                                        By      /s/ Todd D. Leras for
                                                                  STEVEN PLESSER
26
                                                                  Attorney for Defendant
27                                                                CONWAY PHILLIPS, JR.
     ORDER CONTINUING STATUS
28   CONFERENCE
 1   DATED: July 9, 2019
                               By   /s/ Todd D. Leras
 2
                                    TODD D. LERAS
 3                                  Attorney for Defendant
                                    ELO WADLEY
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
 1                                                 ORDER
 2
            BASED ON THE REPRESENTATIONS AND STIPULATION OF THE PARTIES, it is
 3
     hereby ordered that the initial status conference in this matter, scheduled for July 11, 2019, is
 4
     vacated. A new status conference is scheduled for September 12, 2019, at 9:30 a.m. The Court
 5

 6   further finds, based on the representations of the parties and Defendants’ request, that the ends of

 7   justice served by granting the continuance outweigh the best interests of the public and the
 8
     defendants in a speedy trial. Time shall be excluded under the Speedy Trial Act, 18 U.S.C. §
 9
     3161(h)(7)(B)(iv) and Local Code T-4, to allow necessary attorney preparation taking into
10
     consideration the exercise of due diligence for the period from July 11, 2019, up to and including
11

12   September 12, 2019.

13   DATED: July 9, 2019
14

15                                                       Troy L. Nunley
                                                         United States District Judge
16

17

18

19

20

21

22

23

24

25

26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
